               Case 5:21-cv-01013-SVK Document 42 Filed 09/22/21 Page 1 of 2



1    Kevin Osborne, State Bar No. 261367 (kevin@eko.law)
     Julie Erickson, State Bar No. 293111 (julie@eko.law)
2
     Elizabeth Kramer, State Bar No. 293129 (elizabeth@eko.law)
3    Erickson Kramer Osborne LLP
     44 Tehama St.
4    San Francisco, CA 94105
     Phone: 415-635-0631
5
     Fax: 415-599-8088
6
     Attorneys for Plaintiffs
7

8                                 UNITED STATES DISTRICT COURT
9
                                NORTHERN DISTRICT OF CALIFORNIA
10
     SIDDHARTH MEHTA, KEVIN QIAN, and                      Case No.: 21-CV-01013-SVK
11   MICHAEL FURTADO, individually and on
12
     behalf of other similarly situated individuals,
            Plaintiffs,                                    NOTICE OF CHANGE OF FIRM ADDRESS
13

14   vs.
15   ROBINHOOD FINANCIAL LLC;
16   ROBINHOOD SECURITIES, LLC; and DOES
     1-10
17
            Defendants.
18

19

20

21

22

23

24

25

26

27

28


     NOTICE OF CHANGE OF FIRM ADDRESS
                                                       i
                Case 5:21-cv-01013-SVK Document 42 Filed 09/22/21 Page 2 of 2



1    TO THE COURT, AND TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
2           PLEASE TAKE NOTICE that effective September 22, 2021, ERICKSON KRAMER
3    OSBORNE LLP, attorneys for Plaintiffs, will move to 44 Tehama St., San Francisco, California,
4    94105. The telephone and facsimile numbers shall remain the same.
5           All notices, pleadings, and correspondence should be directed to counsel at the above
6    address.
7
     Dated this 22nd day of September, 2021.              Erickson Kramer Osborne, LLP
8

9
                                                           /s/ Kevin Osborne
10                                                      Kevin Osborne
                                                        Attorneys for Siddharth Mehta, Kevin Qian,
11
                                                        and Michael Furtado
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     NOTICE OF CHANGE OF FIRM ADDRESS
                                                    1
